DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 03/29/2021 has been considered by the Examiner.

Status of Claims
Claims 1-25, filed on 03/29/2021, are under consideration.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-15 of U.S. Patent No. 10,737,990. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-9 and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Davydov et al. (WO 2014/081545 A1, hereinafter “Davydov”), in view of Zimmermann et al. (US 8.563,793 B2, hereinafter “Zimmermann”).  

In regard to claim 1, Davydov discloses a process and apparatus for the dehydrogenation of paraffins (Abstract). Davydov discloses a process comprising (paragraph [0020] and Fig. 2):
(i) Providing a dehydrogenation feed of paraffin (#24, Fig. 2), such as LPG (paragraph [0015]), and a regenerated catalyst stream (#10, Fig. 2) to a dehydrogenation reactor (#20, Fig. 2). The contact time between the dehydrogenation feed and the catalyst in the dehydrogenation reactor is “short contact time” (paragraph [0024]) which directs a high upward speed of the reaction mixture in the dehydrogenation reactor, or a turbulent flow regime in the dehydrogenation reactor. Therefore, it is reasonably interpreted the teachings of Davydov encompass the recited Riser of Fast Fluidization Regime.  A dehydrogenation catalyst in the dehydrogenation reactor comprises metal embedded on a support such as alumina (paragraph [0045]). 
(ii) The reaction mixture is separated into a product stream comprising olefins (#26, Fig. 2) and a spent catalyst (#22, Fig. 2) collected at the bottom portion of the reactor.
(iii) The spent catalyst undergoes a stripping process with an inert gas to remove residual (paragraph [0020]), wherein the residual is reasonably interpreted to encompass hydrocarbons comprising propylene since LPG is used as a dehydrogenation feedstock. 
(iv) The stripped catalyst is regenerated in a regenerator (#40, Fig. 2).  It is known in the art that the spent catalyst regeneration is conducted by burning residuals in the presence of 
(v) The regenerated catalyst is transported to the dehydrogenation reactor (#20, Fig. 2) through a transport mean (#10, Fig. 2).
(vi) The product stream comprising olefins (propylene) (#26, Fig. 2) is collected.
            Davydov does not explicitly disclose the propylene product is obtained by cooling, compressing and separating propylene mixture of the reaction product.
Zimmermann discloses a catalytic (metal embedded alumina) dehydrogenation process and subsequent steps of purifying and recovering of propylene (Abstract; col. 5, lines 30-53). Zimmermann discloses the steps of obtaining propylene containing product from a dehydrogenation effluent including cooling, compressing and separating propylene containing product stream (col. 5, lines 30-53). 
It is noted that both the Davydov and Zimmermann references direct a catalytic dehydrogenation of paraffin to produce propylene product. 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the process of Davydov to provide a method that the propylene product is obtained by cooling, compressing and separating propylene mixture of the reaction product as taught by Zimmermann, because the steps of obtaining propylene containing product from a dehydrogenation effluent including cooling, compressing and separating propylene containing product stream are known, effective method of obtaining propylene product from a dehydrogenation effluent (Zimmermann, col. 5, lines 30-53). 


Davydov discloses that, in the dehydrogenation reactor (#20, Fig. 2), the gas flow rate is maintained over the gas flow rate required to make the catalyst continuously provided into the dehydrogenation reactor be entrained and smoothly exit to the dehydrogenation reactor. It is noted that the reaction mixture is maintained to limit local inhomogeneities (paragraph [0050]) which directs a relative homogeneous distribution of reaction mixture including catalyst, as a result, the recited difference between the catalyst volume fraction between the upper and lower region of the Riser recited in claim 3 or claim 4 is considered obvious over Davydov’s disclosures.  Since the product and catalyst mixture is collected at the upper portion of the reactor as shown in Fig. 2, it is the examiner’s assessment that the feeding of catalyst at lower portion of the reactor and exiting of catalyst at the upper portion of the reactor is also addressed by the Davydov’s disclosure. 
Since Davydov, in view of Zimmermann, discloses the same process of a dehydrogenation reaction as that recited in claim 1, it is asserted, absent evidence to the contrary, that one would reasonably expect that the process as taught by Davydov, in view of Zimmermann, to function the same as the process recited in claim 1.  Specifically, it is asserted that one would reasonably 
Since Davydov discloses a dehydrogenation catalyst including metals such as Pt and K (i.e., an alkali metal) supported on supports comprising alumina and zirconia (paragraph [0045]) which renders the recited catalyst obvious.

In regard to claims 8-9, Davydov discloses a reactor bottom temperature range of 400-600 [Symbol font/0xB0]C and a reactor top temperate range of 600-800 [Symbol font/0xB0]C (paragraph [0055]).  The temperature ranges recited in claim 8 are considered prima facie obvious over Davydov’s discloses. See MPEP 2144.05. Davydov discloses a reactor pressure range of 20 kPa absolute-400 kPa absolute (paragraph [0024]).  The pressure ranges recited in claim 8 are considered prima facie obvious over Davydov’s discloses. See MPEP 2144.05.

In regard to claims 13-14, although Davydov, in view of Zimmermann, does not disclose the recited weight ratio of the catalyst weight to the hydrocarbon mixture weight, the claimed weight ratio would have been obvious to one of ordinary skill in the art, in view of teachings from Davydov, in view of Zimmermann, through routine experimentation in an effort to optimize catalytic activity and utility taking into consideration the operational parameters of the dehydrogenation operation (time, temperature, pressure, throughput), the geometry of the catalytic bodies, the physical and chemical make-up of the hydrocarbon (paraffin) feedstock as well as the nature of the propylene end-products. 

.

Claims 6-7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Davydov, in view of Zimmermann, as applied to claim 1 above, and further in view of Choi et al. (US 2009/0012339 A1, hereinafter “Choi”).

In regard to claims 6 and 7, Davydov, in view of Zimmermann, does not explicitly discloses the mean size of the catalyst is 20-200 micron, or 60-120 micron. 
Choi discloses a catalytic cracking process for the production of light olefins from a hydrocarbon feedstock using fast fluidization (Abstract). Choi discloses a fluidized bed reactor, as shown in FIG. 1 as: when a gas is supplied into the lower portion of a container packed with a solid catalyst particles are fluidized. At a minimum fluidization velocity or higher, the flow regime is specifically divided into five regimes, including a bubbling regime, a slugging regime, a turbulent regime, a fast fluidization regime, and a dilute pneumatic conveying regime, respectively having different particle mobilities. Thus, in the case of a process using a fluidized
bed reactor, a flow regime suitable for each process property should be set (paragraph [0019]). Choi discloses a catalyst particle size in the reactor ranges from 60-150 microns (paragraph [0067]).
It is noted that Choi is directed to catalyst cracking process while Davydov is directed to dehydrogenation process. Though the hydrocarbon conversion processes are different, both Davydov and Choi teach use of fluidized bed reactor controlling flow rate therein in the course of 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the process of Davydov, in view of Zimmermann, to provide the mean size of the catalyst is 20~200 micron, or 60-120 micron as recited as taught by Choi, because (i) Choi discloses a fluidized bed reactor, as shown in FIG. 1 as: when a gas is supplied into the lower portion of a container packed with a solid catalyst particles are fluidized. At a minimum fluidization velocity or higher, the flow regime is specifically divided into five regimes, including a bubbling regime, a slugging regime, a turbulent regime, a fast fluidization regime, and a dilute pneumatic conveying regime, respectively having different particle mobilities. Thus, in the case of a process using a fluidized
bed reactor, a flow regime suitable for each process property should be set (paragraph [0019]) and (ii) Choi discloses a catalyst particle size in the reactor ranges from 60-150 microns (paragraph [0067]).


Therefore, although Davydov does not disclose the recited residence time of the hydrocarbon mixture, the claimed residence time range would have been obvious to one of ordinary skill in the art, in view of teachings from Davydov and Choi, through routine experimentation in an effort to optimize catalytic activity and utility taking into consideration the operational parameters of the dehydrogenation operation (time, temperature, pressure, throughput), the geometry of the catalytic bodies, the physical and chemical make-up of the hydrocarbon (paraffin) feedstock as well as the nature of the propylene end-products. 

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Davydov, in view of Zimmerman, as applied to claim 1 above, and further in view of Pretz et al. (US 2008/0194891).
vydov and Zimmerman are silent about the method of making the dehydrogenation catalyst by supporting the metal on the support and then drying the calcining the catalyst.
However, Pretz—which is directed to dehydrogenation of paraffins in fluidized state using a reactor-generator system— discloses: “Typically, the process of preparing the aforementioned dehydrogenation catalysts comprises dispersing precursors of the catalytic metals, for example, solutions of soluble salts of the catalytic metals onto the carrier consisting of alumina or silica. An example of dispersion can comprise impregnation of the carrier with one or more solutions containing the precursors of gallium and platinum, or with one or more solutions of the precursors of chromium and tin, followed by drying and calcination. An alternative method comprises ion adsorption followed by the separation of the liquid portion of the adsorption solution, drying, and activation of the resultant solid. As another alternative, the carrier can be treated with volatile species of the desired metals. In the case of added alkaline or alkaline earth metals, the addition procedure comprises co-impregnation of the alkaline or alkaline earth metal with the primary catalytic metals (that is, Ga and Pt, or Cr and Sn), or alternatively, addition of the alkali or alkaline earth metal to the carrier prior to dispersion of the primary catalytic metals, and thereafter, possible calcination of the solid.” (see [0043]).
Therefore, before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have used known methods of making dehydrogenation catalyst, as suggested by Pretz, to provide the catalyst of Davydov and Zimmerman with predictable results and a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI Z FADHEL/Primary Examiner, Art Unit 1772